DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Examiner has withdrawn the previous claim rejections given under 35 U.S.C. 103.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Iulia Graf (Registration No. 73048) on 9/29/2021.

The application has been amended as follows: 

10.	(Currently Amended) A non-transitory computer-readable storage device coupled to one or more processors and having instructions stored thereon which, when 
determining, by the one or more processors, a change of a value of a data element within a patient data source of a facility system from a plurality of facility systems, wherein the plurality of facility systems form a healthcare continua and provide services for monitoring and treating a plurality of patients;
triggering, by the change of the value of the data element within the patient data source, an update of reposed patient data stored by a data cache module that is logically separated from the plurality of facility systems, the data cache module being configured to selectively operate in a pass-through mode and a reposed mode to improve performance of transmission of the patient data, the pass-through mode enabling real-time mode retrieval of the patient data from the facility system by using data identifiers and passing the patient data onward in response to a change and the reposed mode enabling transmission of a copy of the patient data temporarily stored by the data cache module;
determining, by the one or more processors, that the data element is included in a watchlist, the watchlist comprising one or more topics, each topic being associated with at least one data element;
providing, by the one or more processors, a data element tuple associated with the data element that is included in the watchlist;
performing, by the one or more processors, based on determining that the data element is included in the watchlist, a security check of a network connection and of the 
transmitting, by the one or more processors, based on determining that the third-party system is approved for receiving the patient data, the data element tuple to a federated system to:
format the data element tuple by integrating a plurality of portions of the patient data from the plurality of facility systems in a single federated feed, filtering the patient data based on semantic mapping, and conditioning the data element tuple, to optimize transmission to the third-party system,
translate the data element tuple from a vendor specific format to a standard format based on a vocabulary service that matches data types with different terminologies, and
transmit the data element tuple in the standard format to the third-party system over a network for display in near-real-time on the third-party system.

Allowable Subject Matter
Claims 1-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific systems and method features that is comprised of the combination of components as presented in the claimed 
Specifically, Lazerus et al. is directed to a system for exchanging patient medical information between different healthcare facilities. In one embodiment, the system checks for approved systems to send data to and transmits data to the approved systems.
As such, Lazerus et al. teaches some of the claimed limitations, but does not teach anything related to utilizing a reposed mode and pass-through mode when real-time data is available for updating the patient record nor does it teach the formatting and standardizing of a data element tuple. There is nothing in Lazerus et al. that would suggest this.
The second reference, Bayouk et al., deals with a system and method for creating and using a health data record. As such, while Bayouk et al. formatting and standardizing of a data element tuple, it too does not teach anything related to utilizing a reposed mode and pass-through mode when real-time data is available for updating the patient record. There is nothing in Bayouk et al. that would suggest this.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, the Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Rachel L. Porter/Primary Examiner, Art Unit 3626